Exhibit 10.1
THE GOLDMAN SACHS
LONG-TERM PERFORMANCE INCENTIVE PLAN
(December 17, 2010)

 



--------------------------------------------------------------------------------



 



The Goldman Sachs
Long-Term Performance Incentive Plan
     Section 1. Purpose. The purpose of The Goldman Sachs Long-Term Performance
Incentive Plan (this “Plan”) is to promote the interests of The Goldman Sachs
Group, Inc. (“GS Inc.”) and its subsidiaries and affiliates (together with GS
Inc., and their and its successors, the “Firm”) by enabling the Firm to provide
participating managing directors and other key employees who are responsible for
the management, growth, stability and profitability of the Firm’s business with
appropriate incentives to encourage them to continue in the employment of the
Firm and to promote the Firm’s long-term growth, stability and profitability. It
is intended that this Plan will assist the Firm in balancing risk and financial
results in a manner that does not encourage employees to expose the Firm to
imprudent risks.
     Section 2. Administration.
     (a) Subject to Section 2(d), this Plan shall be administered by a committee
(the “Committee”) appointed by the Board of Directors of GS Inc. (the “Board”),
whose members shall serve at the pleasure of the Board. Unless otherwise
determined by the Board, the Committee shall be the committee appointed by the
Board to administer The Goldman Sachs Amended and Restated Stock Incentive Plan
(as it may be amended from time to time, including any successor or substitute
plan, the “SIP”) as described in Section 1.2.11 of the SIP.
     (b) The Committee shall have complete control over the administration of
this Plan, subject to Section 6(s), and shall have the authority in its sole
discretion to: (i) exercise all of the powers granted to it under this Plan,
(ii) construe, interpret and implement this Plan and any Award Agreement (as
defined in Section 3), (iii) prescribe, amend and rescind rules and regulations
relating to this Plan, including rules and regulations governing its own
operations, (iv) make all determinations necessary or advisable in administering
this Plan, (v) correct any defect, supply any omission and reconcile any
inconsistency in this Plan and any Award Agreement, (vi) amend this Plan to
reflect changes in applicable law (whether or not the rights of the Participant
with respect to any Award (as defined in Section 4) are adversely affected,
unless otherwise provided in such Participant’s Award Agreement), (vii) grant
Awards and determine who shall receive Awards, when such Awards shall be granted
and the terms of such Awards, including setting forth provisions with regard to
termination of employment, such as termination of employment for Cause (as
defined in the SIP) or due to death, Extended Absence (as defined in the SIP) or
Retirement (as defined in the SIP), except with respect to a grant of an
equity-based Award which grant and other terms shall be made under and otherwise
be subject to the SIP, and (viii) unless otherwise provided in an Award
Agreement, amend any outstanding Award Agreement in any respect (whether or not
the rights of the Participant with respect to such Award are adversely affected,
including, without limitation, to (1) accelerate the time or times at which the
Award becomes vested or paid and (2) waive or amend any goals, restrictions or
conditions set forth in such Award Agreement, or impose new goals, restrictions
and conditions. To the extent the Committee deems it necessary, appropriate or
desirable to comply with foreign law or practices and to further the purposes of
this Plan, the Committee may, without amending this Plan, establish special
rules applicable to Awards (as defined in Section 4) to Participants who are
foreign nationals, are employed outside the United States or both and grant
Awards (or amend existing Awards) in accordance with those rules.

 



--------------------------------------------------------------------------------



 



     (c) The determination of the Committee on all matters relating to this Plan
or any Award Agreement shall be final, binding and conclusive.
     (d) Notwithstanding anything to the contrary contained herein, (i) the
Committee may allocate among its members and may delegate some or all of its
authority or administrative responsibility to such individual or individuals who
are not members of the Committee as it shall deem necessary or appropriate and
(ii) the Board may, in its sole discretion, at any time and from time to time,
grant Awards or administer this Plan, in which case, the Board shall have all of
the authority and responsibility granted to the Committee herein. Unless
otherwise determined by the Committee, any person or group to whom powers,
responsibilities or duties have been delegated under the SIP (including SIP
Administrators, as defined in the SIP, and the individuals who from time to time
constitute the administrative committee of the SIP that has been delegated
certain authority by the Committee) shall have the corresponding powers,
responsibilities and duties with respect to this Plan. References herein to “the
discretion” or “the sole discretion” of the Committee shall be deemed to include
the discretion of any such person or group to whom the relevant authority or
responsibility of the Committee has been allocated or delegated. In delegating
its authority, the Committee shall consider the extent to which any delegation
may cause Awards to fail to be deductible under Section 162(m) of the Internal
Revenue Code of 1986, as amended (“Section 162(m)”), or to fail to meet the
requirements of Rule 16b-3(d)(1) or Rule 16b-3(e) under the Exchange Act, in
each case where applicable.
     (e) No member of the Board or the Committee or any employee of the Firm
(each such person, a “Covered Person”) shall have any liability to any person
(including, without limitation, any Participant) for any action taken or omitted
to be taken or any determination made in good faith with respect to this Plan or
any Award Agreement. Each Covered Person shall be indemnified and held harmless
by GS Inc. against and from (i) any loss, cost, liability or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Covered Person in
connection with or resulting from any action, suit or proceeding to which such
Covered Person may be a party or in which such Covered Person may be involved by
reason of any action taken or omitted to be taken under this Plan or any Award
Agreement and (ii) any and all amounts paid by such Covered Person, with GS
Inc.’s approval, in settlement thereof, or paid by such Covered Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Covered Person, provided that GS Inc. shall have the right, at its own expense,
to assume and defend any such action, suit or proceeding and, once GS Inc. gives
notice of its intent to assume the defense, GS Inc. shall have sole control over
such defense with counsel of GS Inc.’s choice. The foregoing right of
indemnification shall not be available to a Covered Person to the extent that a
court of competent jurisdiction in a final judgment or other final adjudication,
in either case, not subject to further appeal, determines that the acts or
omissions of such Covered Person giving rise to the indemnification claim
resulted from such Covered Person’s bad faith, fraud or willful criminal act or
omission. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which Covered Persons may be entitled under
GS Inc.’s Amended and Restated Certificate of Incorporation or Amended and
Restated Bylaws, as a matter of law, or otherwise, or any other power that GS
Inc. may have to indemnify such persons or hold them harmless.
     Section 3. Persons Eligible for Awards. The Committee shall designate those
participating managing directors and other key employees of the Firm who shall
receive Awards in accordance with this Plan (the “Participants”). Each employee
designated as a Participant shall be notified in writing

-2-



--------------------------------------------------------------------------------



 



and shall execute any written forms or agreements required to participate in
this Plan and receive Awards in accordance with this Plan. An Award may be
granted to a Participant by means of a grant of an Award to a trust or other
entity for the benefit of such Participant, or in which such Participant has a
beneficial or other interest, as the Committee, in its sole discretion, shall
deem necessary or appropriate and any such grant will be treated as a grant to
the Participant for purposes of this Plan. Each Award granted in accordance with
this Plan shall be evidenced by a document, which shall contain such provisions
and conditions as the Committee deems appropriate (and which may incorporate by
reference some or all of the provisions of this Plan) (the “Award Agreement”).
The Committee may grant Awards in tandem with or in substitution for any other
Award or Awards granted in accordance with this Plan or any award granted under
any other plan of the Firm. By accepting an Award, a Participant thereby agrees
that the Award shall be subject to all of the terms and provisions of this Plan
and the applicable Award Agreement.
     Section 4. Types of Awards. Awards granted in accordance with this Plan
(“Awards”) may consist of (i) cash awards, (ii) equity-based awards (including,
without limitation, Options, SARs, Restricted Shares, RSUs and Dividend
Equivalent Rights (each as defined in the SIP)), or any other award permitted to
be granted under the SIP and/or (iii) other securities of GS Inc. or other
property, subject in each case to the terms and conditions of this Plan
(including the provisions of Section 6(s)).
     Section 5. Terms of Awards. Awards granted in accordance with this Plan may
be subject to the following terms and conditions, and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee, in its sole discretion, shall deem desirable.
     (a) Vesting; Performance Goals; Payment. The timing and conditions for
vesting and/or payment of Awards (including the delivery of shares of GS Inc.
common stock or other securities of GS Inc. (or other property or cash) or
removal of any Transfer Restrictions (as defined in Section 5(c)), including any
events which would accelerate vesting and/or payment of Awards, shall be
determined by the Committee, in its sole discretion, and may include continued
services to the Firm for a specified period and/or the achievement of one or
more performance goals, or such other events or requirements as the Committee
may determine, in its sole discretion. In particular, the amounts payable under
an Award in equity, cash or other property may vary based on, be indexed to, or
be conditioned all or in part on, the satisfaction of one or more performance
goals, which performance goals may relate to such measures or combination of
measures of individual performance and/or the Firm’s performance (including,
without limitation, any divisional, business unit or other performance) as the
Committee, in its sole discretion, deems appropriate (the “Performance Goals”).
Performance Goals may be absolute or relative, may include, without limitation,
risk-based adjustments or adjustments for items that are unusual in nature or
infrequent in occurrence, may be measured over a specified performance period
which may be a fiscal year or any longer or shorter period of time, and may be
based on, without limitation, return on equity, return on common equity, total
shareholder return, market price of GS Inc. common stock or the market price,
face amount or discounted value of other debt or equity securities, book value
per share, earnings per share, net income, pre-tax operating income, net
revenues or pre-tax earnings.

-3-



--------------------------------------------------------------------------------



 



     (b) Forfeiture; Recapture. Unless the Committee determines otherwise, the
Participant’s rights in respect of all of his or her outstanding Awards (whether
or not vested) shall immediately terminate and such Awards shall cease to be
outstanding if: (i) the Participant attempts to have any dispute under this Plan
or his or her Award Agreement resolved in any manner that is not provided for by
Section 6(h), (ii) the Participant in any manner, directly or indirectly,
(1) Solicits any Client to transact business with a Competitive Enterprise or to
reduce or refrain from doing any business with the Firm or (2) interferes with
or damages (or attempts to interfere with or damage) any relationship between
the Firm and any Client or (3) Solicits any person who is an employee of the
Firm to resign from the Firm or to apply for or accept employment with any
Competitive Enterprise, (iii) the Participant fails to certify to GS Inc., in
accordance with procedures established by the Committee, that the Participant
has complied, or the Committee determines that the Participant in fact has
failed to comply, with all the terms and conditions of this Plan or Award
Agreement or (iv) any event constituting Cause occurs with respect to the
Participant. By accepting delivery of shares of GS Inc. common stock or any
other payment in accordance with this Plan, the Participant shall be deemed to
have represented and certified at such time that the Participant has complied
with all the terms and conditions of this Plan and the Award Agreement. For
purposes of this Section, the terms “Solicit,” “Client,” “Competitive
Enterprise” and “Cause” have the meanings set forth in the SIP.
     (c) Transfer Restrictions. The Committee, in its sole discretion, may
specify in the applicable Award Agreement that, following the applicable
delivery date, some or all of any shares of GS Inc. common stock, other
securities of GS Inc. or other property or cash deliverable in connection with
any Awards may not (as applicable) be sold, exchanged, transferred, assigned,
pledged, hypothecated, fractionalized, hedged or otherwise disposed of
(including through the use of any cash-settled instrument), whether voluntarily
or involuntarily by a Participant (collectively referred to as the “Transfer
Restrictions”) and any purported sale, exchange, transfer, assignment, pledge,
hypothecation, fractionalization, hedge or other disposition in violation of the
Transfer Restrictions shall be void. Without limiting the foregoing, the
Committee may also direct that any stock certificate (or other appropriate
document or evidence of ownership) representing shares of GS Inc. common stock
or other securities of GS Inc. delivered in connection with any Awards shall
bear a legend setting forth such restrictions on transferability as the
Committee may determine to be necessary or desirable, and may advise the
transfer agent to place a stop order against any legended shares.
     (d) Termination of Employment; Death; Change in Control. The Committee, in
its sole discretion, may specify in the applicable Award Agreement the effect of
a termination of employment, death or a Change in Control (as defined in the
SIP) on any Award held by a Participant, including the adjustment or other
treatment of performance goals.
     (e) Deferral of Awards. Subject to approval by the Committee and to any
requirements imposed by the Committee in connection with such approval and to
the extent permitted under Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), each Participant may be eligible to defer receipt,
under the terms and conditions of any applicable deferred compensation plan of
the Firm, of part or all of any payments otherwise due under any Award.

-4-



--------------------------------------------------------------------------------



 



     (f) Repayment. The Committee may determine that amounts paid pursuant to an
Award in accordance with this Plan be repaid to the Firm, which terms shall be
set forth in the applicable Award Agreement.
     Section 6. General Provisions.
     (a) Amendment, Termination, etc. Unless otherwise provided in this Plan or
an Award Agreement, the Board (which may act through the Compensation Committee
thereof) may from time to time modify, alter, revise or amend this Plan in any
respect whatsoever, including in any manner that adversely affects the rights,
duties or obligations of any Participant, and may terminate this Plan at any
time. All Awards made in accordance with this Plan prior to the termination of
this Plan shall remain in effect until such Awards have been satisfied or
terminated in accordance with the terms and provisions of this Plan and the
applicable Award Agreements.
     (b) Nonassignability. Unless otherwise provided in an Award Agreement, no
Award (or any rights granted to any person in accordance with this Plan may be
sold, exchanged, transferred, assigned, pledged, hypothecated, fractionalized,
hedged or otherwise disposed of (including through the use of any cash-settled
instrument), either voluntarily or involuntarily, other than by will or by the
laws of descent and distribution. Any sale, exchange, transfer, assignment,
pledge, hypothecation, fractionalization, hedge or other disposition in
violation of the provisions of this Section 6(b) shall be void. All terms and
conditions of this Plan and the Award Agreements shall be binding upon any
permitted successors and assigns.
     (c) Required Consents. If the Committee shall at any time determine that
any consent (as hereinafter defined) is necessary or desirable as a condition
of, or in connection with, the granting of any Award, the delivery of shares of
GS Inc. common stock or the delivery of any cash, securities or other property
under any Award granted in accordance with this Plan, or the taking of any other
action thereunder (each such action being hereinafter referred to as a “plan
action”), then such plan action shall not be taken, in whole or in part, unless
and until such consent shall have been effected or obtained to the full
satisfaction of the Committee. The term “consent” as used herein with respect to
any plan action includes (i) any and all other consents, clearances and
approvals in respect of a plan action by any governmental or other regulatory
body or any stock exchange or self-regulatory agency, (ii) any and all consents
by the Participant to (1) the Firm’s supplying to any third party recordkeeper
of this Plan such personal information as the Committee deems advisable to
administer this Plan, (2) the Firm’s deducting amounts from the Participant’s
wages, or another arrangement satisfactory to the Committee, to reimburse the
Firm for advances made on the Participant’s behalf to satisfy certain
withholding and other tax obligations in connection with an Award and (iii) any
and all consents or authorizations required to comply with, or required to be
obtained under, applicable local law or otherwise required by the Committee.
     (d) Limitations Imposed under Section 162(m). Notwithstanding any other
provision hereunder, prior to a Change in Control (as defined in the SIP), if
and to the extent that the Committee determines GS Inc.’s federal tax deduction
in respect of a particular Participant’s Award may be limited as a result of
Section 162(m), the Committee may determine to delay delivery or payment under
the Award in such manner as it deems appropriate.

-5-



--------------------------------------------------------------------------------



 



     (e) Plan Creates No Employment Rights. Neither the grant of an Award nor
any provision in this Plan or an Award Agreement shall confer upon any
Participant the right to continue in the employ of the Firm or affect any right
which the Firm may have to terminate or alter the terms and conditions of the
Participant’s employment.
     (f) Nature and Form of Awards. All grants of Awards and deliveries of
shares of GS Inc. common stock, cash or other property under an Award granted in
accordance with this Plan shall constitute a special discretionary incentive
payment to the Participant and shall not be required to be taken into account in
computing the amount of salary or compensation of the Participant for the
purpose of determining any contributions to or any benefits under any pension,
retirement, profit-sharing, bonus, life insurance, severance or other benefit
plan of the Firm or under any agreement with the Participant, unless the Firm
specifically provides otherwise.
     (g) Non-Uniform Determinations. None of Committee’s determinations under
this Plan and Award Agreements need to be uniform and any such determinations
may be made by it selectively among persons who receive, or are eligible to
receive, Awards under this Plan (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations under Award Agreements, and to enter into non-uniform and
selective Award Agreements, as to (i) the persons to receive Awards, (ii) the
terms and provisions of Awards and (iii) whether a Participant’s employment has
been terminated for purposes of this Plan.
     (h) Arbitration; Choice of Forum.
          (1) Unless otherwise specified in an applicable Award Agreement, it
shall be a condition of each Award that any dispute, controversy or claim
between the Firm and a Participant, arising out of or relating to or concerning
this Plan or applicable Award Agreement, shall be finally settled by arbitration
in New York City before, and in accordance with the rules then obtaining of, the
New York Stock Exchange, Inc. (the “NYSE”) or, if the NYSE declines to arbitrate
the matter in New York City (or if the matter otherwise is not arbitrable by
it), the American Arbitration Association (the “AAA”) in accordance with the
commercial arbitration rules of the AAA. Prior to arbitration, all claims
maintained by the Participant must first be submitted to the Committee in
accordance with claims procedures determined by the Committee. This
Section 6(h)(1) is subject to the provisions of Section 6(h)(2) and
Section 6(h)(3) below.
          (2) Unless otherwise specified in an applicable Award Agreement, it
shall be a condition of each Award that the Firm and the Participant irrevocably
submit to the exclusive jurisdiction of any state or federal court located in
the city of New York over any suit, action or proceeding arising out of or
relating to or concerning the Plan or the Award that is not otherwise arbitrated
or resolved according to Section 6(h)(1). This includes any suit, action or
proceeding to compel arbitration or to enforce an arbitration award. By
accepting an Award, the Participant acknowledges that the forum designated by
this Section 6(h)(2) has a reasonable relation to the Plan, any applicable Award
and to the Participant’s relationship with the Firm. Notwithstanding the
foregoing, nothing herein shall preclude the Firm from bringing any suit, action
or proceeding in any other court for the purpose of enforcing the provisions of
this Section 6(h) or otherwise.

-6-



--------------------------------------------------------------------------------



 



          (3) Unless otherwise specified in an applicable Award Agreement, the
agreement by the Participant and the Firm as to forum is independent of the law
that may be applied in the suit, action or proceeding and the Participant and
the Firm agree to such forum even if the forum may under applicable law choose
to apply non-forum law. By accepting an Award, (a) the Participant waives, to
the fullest extent permitted by applicable law, any objection which the
Participant may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in Section 6(h)(2),
(b) the Participant undertakes not to commence any action arising out of or
relating to or concerning any Award in any forum other than a forum described in
this Section 6(h) and (c) the Participant agrees that, to the fullest extent
permitted by applicable law, a final and non-appealable judgment in any such
suit, action or proceeding in any such court shall be conclusive and binding
upon the Participant and the Firm.
          (4) Unless otherwise specified in an applicable Award Agreement, by
accepting an Award, the Participant irrevocably appoints each General Counsel of
GS Inc. as his or her agent for service of process in connection with any suit,
action or proceeding arising out of or relating to or concerning this Plan or
any Award which is not arbitrated pursuant to the provisions of Section 6(h)(1),
who shall promptly advise the Participant of any such service of process.
          (5) Unless otherwise specified in an applicable Award Agreement, by
accepting an Award, the Participant agrees to keep confidential the existence
of, and any information concerning, a dispute, controversy or claim described in
this Section 6(h), except that the Participant may disclose information
concerning such dispute, controversy or claim to the arbitrator or court that is
considering such dispute, controversy or claim or to his or her legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute, controversy or
claim).
     (i) No Rights; Waiver of Claims. By accepting an Award, each Participant
recognizes and agrees that, prior to being selected by the Committee to receive
an Award, such Participant has no right to any benefits under such Award.
Accordingly, in consideration of a Participant’s receipt of any Award, each
Participant expressly waives any right to contest the amount of any Award, the
terms of this Plan or any Award Agreement, any determination, action or omission
hereunder or under any Award Agreement by the Committee, the Firm or the Board
or their delegees, or any amendment to this Plan or any Award Agreement (other
than an amendment to this Plan or an Award Agreement to which his or her consent
is expressly required by the express terms of an Award Agreement), and the
Participant expressly waives any claim related in any way to any Award including
any claim based upon any promissory estoppel or other theory in connection with
any Award and the Participant’s employment with the Firm.
     (j) Governing Law. All rights and obligations under this Plan and any Award
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, without regard to principles of conflict of laws.
     (k) Tax Withholding. In connection with any payments to a Participant or
other event in accordance with this Plan (including the delivery of shares of GS
Inc. common stock or other securities

-7-



--------------------------------------------------------------------------------



 



of GS Inc. (other property or cash) or the removal of any Transfer Restrictions)
that gives rise to a federal, state, local or other tax withholding obligation
relating to this Plan or any Award (including, without limitation, FICA tax),
(i) the Firm may deduct or withhold (or cause to be deducted or withheld) from
any payment or distribution to such Participant, whether or not pursuant to this
Plan, (ii) the Committee shall be entitled to require that such Participant
remit cash to the Firm (through payroll deduction or otherwise) or (iii) the
Firm may enter into any other suitable arrangements to withhold, in each case in
an amount sufficient in the opinion of the Firm to satisfy such withholding
obligation.
     (l) Right of Offset. Subject to the provisions of Section 6(t), the Firm
shall have the right to offset against its obligation to pay an Award (including
its obligation to deliver shares of GS Inc. common stock or other securities of
GS Inc. (or other property or cash) or remove any Transfer Restrictions) to any
Participant, any outstanding amounts (including, without limitation, travel and
entertainment or advance account balances, loans, repayment obligations under
any Awards, or amounts repayable to the Firm pursuant to tax equalization,
housing, automobile or other employee programs) such Participant then owes to
the Firm and any amounts the Committee otherwise deems appropriate pursuant to
any tax equalization policy or agreement.
     (m) Severability; Entire Agreement. If any of the provisions of this Plan
or any Award Agreement is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such provision shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining provisions shall not be affected thereby;
provided that, if any of such provisions is finally held to be invalid, illegal
or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder. By accepting an Award, the
Participant acknowledges that this Plan and any Award Agreements contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.
     (n) No Third Party Beneficiaries. Unless otherwise specified in an
applicable Award Agreement, neither this Plan nor any Award Agreement shall
confer on any person other than the Firm and any Participant any rights or
remedies hereunder; provided that the exculpation and indemnification provisions
of Section 2(e) shall inure to the benefit of a Covered Person’s estate,
beneficiaries and legatees.
     (o) Deliveries/Payments. Deliveries of shares of GS Inc. common stock or
other property or payments of cash, in each case under any Award granted in
accordance with this Plan, shall be made to the Participant reasonably promptly
after the date specified in the Participant’s Award Agreement as a delivery or
payment date (which, with regard to any equity-based award granted under the
SIP, shall be the Delivery Date (as defined in the SIP)) or any other date such
delivery or payment is called for, but in no case more than thirty (30) Business
Days (as defined under the SIP) after such date.
     (p) Successors and Assigns. The terms of this Plan and each Award Agreement
shall be binding upon and inure to the benefit of GS Inc. and its successors and
assigns.

-8-



--------------------------------------------------------------------------------



 



     (q) Plan Headings. The headings in this Plan are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
     (r) Construction. In the construction of this Plan, the singular shall
include the plural, and vice versa, in all cases where such meanings would be
appropriate.
     (s) Coordination with Other Plans. All equity-based Awards that require
shareholder approval under the rules of the NYSE must be granted under, and must
be consistent with and subject to all of the terms and conditions of, the SIP or
another shareholder-approved plan, and the issuance of any equity securities in
accordance with this Plan shall be contingent on the availability of equity
securities under the SIP or another shareholder-approved plan. In the event of a
conflict between the terms of this Plan or any Award Agreement and the SIP or
any other shareholder-approved plan under which an Award is issued, the terms of
the SIP or such other plan shall control, as the case may be. To the extent
determined by the Committee, if a Participant also is a participant in The
Goldman Sachs Amended and Restated Restricted Partner Compensation Plan (as it
may be amended from time to time, the “RPCP”) or The Goldman Sachs Partner
Compensation Plan (as it may be amended from time to time, the “PCP”) for a
fiscal year, a Participant shall receive an Award under this Plan only to the
extent that the amount payable to the Participant under the RPCP or the PCP, as
applicable, equals or exceeds the value of all Awards to the Participant under
this Plan for such calendar year, unless otherwise determined by the Committee.
To the extent determined by the Committee, any Awards granted in accordance with
this Plan for any calendar year shall be in satisfaction of any amount payable
to the Participant under the RPCP or the PCP, as applicable. For purposes of the
prior sentence, any equity-based Awards granted to a Participant shall be valued
as provided under the terms of the RPCP or the PCP, as appropriate.
     (t) Section 409A.
          (1) It is the intention of the Firm that no Award granted to a U.S.
taxpayer shall be “nonqualified deferred compensation” subject to Section 409A,
unless and to the extent that the Committee specifically determines otherwise,
and this Plan and the terms and conditions of all Awards shall be interpreted,
construed and administered in accordance with this intent, so as to avoid the
imposition of taxes and penalties on Participants pursuant to Section 409A.
Notwithstanding anything to the contrary contained herein, neither the Firm nor
the Committee nor any Covered Person shall have any liability to any Participant
or otherwise if this Plan or any Award, vesting, exercise or payment of any
Award hereunder are subject to the additional tax and penalties under
Section 409A.
          (2) Notwithstanding any other provision of this Plan to the contrary,
unless otherwise provided in an Award Agreement, with respect to any Award
granted to a U.S. taxpayer that is “nonqualified deferred compensation” subject
to Section 409A: (i) references to termination of the Participant’s employment
will mean the Participant’s “separation from service” with the Firm (as such
term is defined and used in Section 409A); (ii) if a Participant is deemed to be
a “specified employee” (as determined by GS Inc. in accordance with Section 409A
and Treasury Regulation Section 1.409A-3(i)(2)) as of the Participant’s
“separation from service”, any payments (whether in cash, shares of GS Inc.
common stock or other securities of GS Inc. or other property) to be made with
respect to the Award upon the Participant’s “separation from service” will be
accumulated and paid (without interest) on the earlier of (x) first business day
of the seventh month following the Participant’s “separation from

-9-



--------------------------------------------------------------------------------



 



service” and (y) the date of the Participant’s death; (iii) if the Award
includes a “series of installment payments” (within the meaning of Treasury
Regulation Section 1.409A-2(b)(2)(iii)), the Participant’s right to the series
of installment payments shall be treated as a right to a series of separate
payments and not as a right to a single payment; and (iv) to the extent
necessary to comply with Section 409A, any other securities, other Awards or
other property that GS Inc. may deliver in lieu of shares of GS Inc. common
stock or other securities of GS Inc. in respect of an Award shall not have the
effect of deferring delivery or payment, U.S. income inclusion, or a substantial
risk of forfeiture beyond the date on which such delivery, payment or inclusion
would occur or such risk of forfeiture would lapse, with respect to the shares
of GS Inc. common stock or other securities of GS Inc. that would otherwise have
been deliverable (unless the Committee elects a later date for this purpose in
accordance with the requirements of Section 409A).

-10-